Citation Nr: 1419866	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-14 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for leukopenia.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1978; from September 2001 to September 2003; from April 2007 to July 2007; and from May 2008 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for a left knee disorder and for leukopenia (claimed as chronic fatigue).  Also on appeal is a June 2008 RO rating decision that denied service connection for chronic fatigue syndrome.

In November 2012 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing).  A transcript of the hearing is associated with the Veteran's file in Virtual VA.

The Veteran submitted additional evidence in the form of a lay "buddy statement" directly to the Board in November 2012.  The Veteran enclosed a waiver of original RO jurisdiction, and the Board has accordingly accepted the new evidence for inclusion into the record on appeal.   See 38 C.F.R. § 20.800 (2013).

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran is not diagnosed with chronic fatigue syndrome, and his fatigue symptoms are not etiologically related to an undiagnosed illness or a medically unexplained multisymptom illness. 

3. Leukopenia was not manifested during service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for leukopenia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

2.  The requirements for establishing service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, the Veteran was provided notice in letters dated in February 2007 and November 2007 regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The Veteran had ample opportunity to respond prior to issuance of the rating decisions on appeal.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield, 444 F.3d 1328, 1333-34.

The record also reflects that service treatment records (STRs), service personnel records and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded appropriate medical examinations in regard to the claims decided herein. 

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the claimant and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Additionally, the Veteran volunteered his treatment history and symptoms during and since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  

A "medically unexplained chronic multisymptom illness" contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The present claims for leukopenia and CFS both arise from the Veteran's original claim in January 2007 for service connection for "fatigue."

The Veteran deployed to Afghanistan in September-December 2001.  Service treatment records (STRs) are silent in regard to any complaint of fatigue, chronic or otherwise, during or after that deployment.

Thereafter, the Veteran deployed to the Persian Gulf area (Kuwait, Qatar, Iraq and Saudi Arabia) from January 2003 through June 2003.  In a self-reported Post-Deployment Health Assessment, dated in September 2003, the Veteran endorsed current weakness that had not been present before deployment or during deployment.  He also reported that during deployment he felt tired even after sleeping, although he did not endorse having that problem currently.  In the corresponding Health Care Provider endorsement, the reviewing physician indicated that environmental exposure was a concern, but indicated that referral 
was not warranted for fatigue, malaise or multisymptom complaint. 
  
The Veteran had a break in active service from September 2003 to April 2007.  During that period he was treated by Dr. Mann in April 2006 for leukopenia, with the main complaint being fatigue.  Dr. Mann noted the Veteran's white blood cell count had been 4.8 (essentially normal) in August 1995 but was only 3.4 in August 2001.  Since August 2001 the Veteran had a persistent trend toward leukopenia.  Dr.  Mann noted the Veteran had a family history of thyroid disorder, potentially autoimmune.  Dr. Mann's clinical impression was (1) leukopenia and (2) fatigue, possibly due to Epstein-Barr virus (EBV) infection that could cause both fatigue and leukopenia.  Dr. Mann stated he was not sure if there was a correlation between the EBV titers and fatigue, and there was no obvious etiology of the Veteran's leukopenia.      

During the period November 2006 to April 2007, while the Veteran was still between periods of active service, he received a series of B12 injections from Dr. Stevens to combat fatigue symptoms.  Dr. Stevens characterized fatigue as a "new problem - stable" when she began treatment in November 2006.

The Veteran re-entered active service in April 2007 and deployed to Afghanistan.  In the self-reported Post-Deployment Heath Assessment dated in June 2007 he denied symptoms of weakness, and in a Medical Assessment in July 2007 he stated his overall health had not changed since the last examination.

In his present claim for service connection, received in September 2007, the Veteran requested service connection for chronic fatigue as a symptom of undiagnosed illness contracted during the Persian Gulf War.  In support of his claim, he submitted lay statements dated in December 2007 from Lieutenant Colonel (LTC) JMA, Senior Master Sergeant (SMSgt) RLR and Ms. SPH, all of which attest that the Veteran had previously been an extremely energetic person but had recently shown a noticeable decrease in his endurance both at work and at home.  

The Veteran had a VA examination in May 2008 under the Gulf War Guidelines protocol.  The examiner reviewed the claims file and noted the diagnosis of leukopenia in April 2006 with subsequent treatment by B12 shots.  The Veteran reported onset of fatigue and tiredness 6-7 years before (i.e., approximately 2001-2002) and stated that B12 shots had improved his energy; he endorsed an inability to perform strenuous exercise but did not report long or profound fatigue lasting 
24 hours or longer.  He also denied sleep problems, psychiatric disturbances, headaches or migratory joint pains.  The Veteran endorsed intake of three six-packs of beer per week, and the examiner noted private treatment records from Dr. Marshall reported consumption of 10 alcoholic beverages per week; the examiner stated that this alcohol consumption, when combined with the Veteran's pain medication, would cause expected fatigue and tiredness.  The examiner stated after clinical examination that the Veteran did not meet objective criteria for diagnosis of CFS.     

The Veteran reentered active service from May 2008 to October 2009; he did not deploy overseas during that period of service.  An aeromedical summary dated in November 2008 recommended that the Veteran be removed from flight status due to a number of physical disorders, but chronic fatigue was not among the disorders cited.  Thereafter, the Veteran had a Medical Evaluation Board (MEB) examination in April 2009 in which neurological examination was entirely normal and there was no indication of current fatigue symptoms.  The Veteran was subsequently returned to duty, and he was discharged in October 2009.

The Veteran testified before the Board in November 2012 that his energy level began to decline for no apparent reason (he did not state when this decline began).  He indicated his private physician stated his symptoms could be related to exposures in service.  He stated that diagnostics showed him to be depleting B12 at an abnormally high rate, but leukemia was ruled out.  He testified that he began taking B12 shots, but this treatment was disrupted by his last period of active service.  He stated that when he returned from that period of active service, the private physician had closed her practice, so he had to begin anew with a different provider; he was currently taking B12 in a sublingual form.  
  
Review of the evidence above demonstrates the Veteran does not have diagnosed CFS, so service connection for that disability cannot be established.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998) ("A current disability cannot exist without some evidence of its existence.").  Regarding his complaints of fatigue, the Veteran has fatigue symptoms that are suggestively associated with B12 deficiency and/or leukopenia, but there is no medical evidence linking either condition to service.  Further, there is no clinical indication the Veteran has an undiagnosed illness or a medically unexplained multisymptom illness to which his fatigue symptoms can be attributed, and in the VA examiner carefully documented that the Veteran does not have a multisymptom illness as defined by the criteria of 38 C.F.R. § 3.317(b).  

Turning to leukopenia, the disorder became manifest during a period in which the Veteran was not on active service.  He was discharged from service in September 1978 and his white cell count was essentially normal as late as 1995; leukopenia is documented in August 2001 prior to re-entering service in September 2001.  Further the onset of leukopenia in August 2001 was prior to the Veteran's first tour in Afghanistan and two years prior to his service in the Persian Gulf, so the timing of the disorder disproves an association between his leukopenia and any environmental hazards in Southwest Asia.  

The Board has carefully considered the lay evidence of record in the form of the Veteran's testimony, his correspondence to VA, his statements to various medical providers and examiners, and lay statements submitted on his behalf as cited above.  However, the Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the extent that the Veteran's lay evidence is offered to show an etiological relationship between leukopenia or fatigue symptoms and service, this is a complicated medical question that is not within the competence of a layperson.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  There is no competent medical evidence in this case that relates his fatigue symptoms or leukopenia to service.

For the reasons set forth above, the Board finds that the preponderance of the probative evidence is against the claim, and service connection for his claimed conditions is denied. 

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for leukopenia is denied.

Service connection for chronic fatigue syndrome is denied.


REMAND

The Board finds additional development is required before the claim for service connection for a left knee disorder may be adjudicated.

The Veteran asserts he initially injured his knee during a motor vehicle accident (MVA) in March 1977 during his first period of active service.  The MVA is documented in service treatment records but do not show a knee injury, and subsequent medical treatment records are silent in regard to any left knee complaints prior to December 2007.  However, the Veteran asserts that he did injure his knee during the MVA and that he had undocumented knee problems thereafter.

The Veteran also asserts he had a left knee injury during Inactive Duty for Training (INACDUTRA) in November 2007.  The incident is confirmed by a "buddy statement" that is of record.  The Veteran thereafter consulted a private physician in December 2007 and underwent left knee surgery in February 2008.

The Veteran had a VA examination in May 2008 in which the examiner found no objective evidence of any current left knee disorder after surgery.  The rating decision on appeal, issued in April 2008, thereupon denied service connection based on no disability shown.

The Veteran reentered active service in May 2008, and he underwent another left knee surgery in September 2008.  A postoperative X-ray in November 2008 showed current osteoarthritis.  Thus, the earlier VA examination, which had found no current disability, is no longer accurate.  A new VA examination is required to determine whether the Veteran has a current left knee disability that is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA knee examination to determine whether the Veteran's left knee disability is related to service.  The claims folder should be made available to and be reviewed by the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's current left knee disorder had its onset during active service or is otherwise directly related to service, to include the motor vehicle accident in March 1977 and the injury claimed to have occurred during inactive duty for training in November 2007.  

The rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  After completion of the above, and any additional development deemed necessary, review the expanded record and determine if the benefit sought can be granted.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


